COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00360-CV


Ex Parte S.B.M.                           §     From the 362nd District Court

                                          §     of Denton County (2013-40334-
                                                362)

                                          §     June 11, 2015

                                          §     Opinion by Justice Walker


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for entry of

appropriate orders expunging S.B.M.’s files and records related to his 2003

arrest for the alleged sexual assault of R.W.

      It is further ordered that The State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker